President.
As it has been said, that in an indictment for murder, I will say, that in a declaration for a malicious prosecution, or in stating, that express malice is necessary generally to support it, I apprehend the word malice has a technical meaning, and is not to be considered, as in the common conversation or classical sense. Any prosecution carried on knowingly, wilfully, and wantonly or obstinately, for no purpose or end of justice or redress, but merely to the vexation of the person prosecuted, I conceive to be malicious.
The finding of the grand jury, that a bill is true, ought not to be considered as sufficient to shew probable cause, if such finding was on the evidence of the defendant in this action.
Verdict for the plaintiff, 12l. 10s.